PER CURIAM.
The Court has determined to grant cer-tiorari in this case and hear argument on both the question of jurisdiction and the merits.
*331The request of counsel for respondents to order the transmittal of the entire record of testimony for our consideration is denied but with leave to respondents to file in this Court and serve on opposing counsel prior to the date set for oral argument a certified copy of such portions of the record in the district court as they deem essential to the disposition of this cause on the merits, in the event the Court should find it has jurisdiction of the cause.
ROBERTS, C. J., and DREW, THOR-NAL and O’CONNELL and HOBSON (Ret.), JJ., concur.